DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed December 6th, 2021 have been entered. Claims 1, 3-9, 13-19, and 21-24 remain pending in the application, claims 5-7 and 14 remain withdrawn from consideration. Applicant’s amendments to the claims have overcome each and every 112b Rejection previously set forth in the Final Office Action mailed May 26th, 2021 and are hereby withdrawn in light of their correction. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims, 4, 13, 16-18 (and dependents thereof) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “controlled weight bearing on the user's lower limbs using the independent back panel adjustment along the support column”. Firstly, there is a lack of antecedent basis for the limitation “the independent back panel adjustment” as “a back panel adjustment” has not been previously disclosed. Furthermore, there is uncertainty as to whether “using” is to a functional 
Further regarding claim 4, the limitation “connection to a wheeled frame” is recited. There has already been “a wheeled frame” previously introduced in the claim (line 1), so there is confusing antecedent basis as to whether “a wheeled frame” (of ‘connection to a wheeled frame’) is the same wheeled frame as “a wheeled frame” (use with a wheeled frame) or a different one. For the purposes of examination, the second “a wheeled frame” is construed to read as “the/said wheeled frame”
Regarding claims 13, 16, 18, the limitation “causing” or “cause” is recited. Similar to claim 4, it is unclear if this causation is a matter of use or a functional limitation in the absence of distinguishing functional language such as “configured to” or similar.
Regarding claim 17, the limitation “a support member having a first support end…a second support end” is recited. There is confusing antecedent basis for this limitation as “a support member” has been previously recited in claim 4 that claim 17 is dependent upon. For the purposes of Examination, the limitation of claim 17 is construed to read as “the support member”. Furthermore, “a first support end” and “a second support end” are confusing as “a first end” and “a second end” (of the support member) have already been disclosed. It is unclear if ‘a first/second support end” is the same “a first/second end” of claim 4. For the purposes of examination, “the first/second support end” are construed as the same “first/second end” of the support member.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kauffmann (U.S. Pat. No. 6125957).
Regarding claim 1, Kauffmann discloses (FIGS. 1, 2, 5) a lift system (as illustrated in FIGS. 1, 2, and 5) for use with a wheeled frame (As illustrated in FIG. 1), said lift system comprising: a support column (15; FIG. 5); a slider (14; FIG. 5) slidably mounted on the support column (as illustrated between FIGS. 1 and 2): a back panel (10) attached to the slider (as illustrated in FIGS. 1 and 5) for providing independent linear movement relative to the support column (as illustrated between FIGS. 1 and 2) thereby allowing the back panel positioned between close to the floor and an elevated sitting height (as illustrated between FIGS. 1 and 2 with the back panel positioned closer to the floor in FIG. 2 and an elevated sitting height in FIG. 1); a seat panel (18; FIG. 1) pivotably mounted on the back panel (through 42; FIG. 5) for independent pivotal movement relative to the back panel (as illustrated between FIGS. 1 and 2) thereby allowing a posture between sitting and standing (as illustrated between FIGS. 1 and 2); said independent linear movement of the slider along the support column further allowing controlled weight bearing on the user's lower limbs while standing (through 38; FIG. 1); said lift system further comprising: a lift attachment joint (32; FIG. 1, 2, 5) attached to the support .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 15, 19, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovre et al. (U.S. Pat. No. 8104835); hereafter “Ovre”, in view of Kristensson et al. (U.S. Pat. No. 3858938); hereafter “Kristensson”.
Regarding claim 1, Ovre discloses (FIGS. 1-7, Modified FIG. 3) a lift system for use with a wheeled frame (as illustrated in FIGS. 1, 4-7), said lift system comprising: a support column (Modified FIG. 3); a slider (Modified FIG. 3) slidably mounted on the support column (as illustrated in Modified FIG. 3); a back panel (Modified FIG. 3) attached to the slider (through 106; FIG. 4) for providing independent linear movement relative to the support column (through 212; FIG. 2; the movement independent of the support column which remains stationary) thereby allowing the back panel positioned between close to the floor and an elevated sitting height (as illustrated between FIGS. 4 and 5 with the back panel positioned closer to the floor in FIG. 4 and an elevated sitting height in FIG. 5); a seat panel (132; FIG. 1) pivotably mounted on the back panel (clarified in Col. 2, lines 14-15); thereby allowing a posture between sitting and standing (as illustrated between FIGS. 4 and 5); said independent linear movement of the slider along the support column further allowing controlled weight bearing on the user's lower limbs while standing (through 118; FIG. 1); said lift system further comprising: a lift attachment joint (about 220; FIG. 3) attached to the support column, and a support member (110; FIG. 3) having a first end (about 224; FIG. 3) connected to the lift attachment joint (As illustrated in FIGS. 2 and 3) and a second end (distally opposite of 224 along 110; FIGS. 2-4) arranged for connection to a wheeled frame (as illustrated in FIG. 3 in connection to the tubular frame nearest the bottom edge). Where notably, the back panel is integral and inseparable with the assembly below, wherein the back panel is attached to the slider through the integral assembly/cross members, and the seat panel is pivotally mounted on the back panel through the integral assembly. This understanding is applicable to claims 1, 3, 4, and all dependents thereof. Further notably, the limitation “allowing” is construed as a 

    PNG
    media_image1.png
    663
    569
    media_image1.png
    Greyscale

Modified FIG. 3
However, while Ovre discloses that the seat (132; FIG. 1) can be pivotally connected at the rear thereof to the back panel (through 230 within integral assembly 106) as clarified in Col. 2, lines 14-15: “An aperture 230 is also provided for pivotably mounting the rear portion of seat cushion 132”; Ovre does not explicitly demonstrate or explain the connection between the seat panel 132 and the support column (Modified FIG. 3), and whether or not the seat panel is for independent pivotal movement relative to the back panel.
Regardless, Kristensson teaches (FIGS. 1 and 3) a seating assembly for a wheeled frame (As illustrated between FIGS. 1 and 3), wherein a seat panel (24; FIG. 1)) is pivotally mounted at the rear portion thereof (through 26; FIGS. 1 and 3) on the back panel (through 26) for pivotal movement relative to a support column and slider assembly (54/56).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have modified the seat panel articulation of Ovre (as illustrated between FIGS. 1 and 3) with the pivotal connection suggested by Kristensson. Wherein the results would have been predictable, as both Ovre and Kristensson concern at least seating assemblies for individuals wherein the back and the feet portions pivot relative to the seat panel, and further wherein the seat panel is pivotally coupled at the rear thereof to the back panel (Kristensson: as illustrated in FIGS. 1 and 3; Ovre: as contemplated in Col. 2, lines 14-15). Where Kristensson considers it advantageous that “the seat takes a relatively pronounced rearwardly inclined position when the back support 16 is collapsed to an intermediate position, between its raised position as shown in FIG. 1 and its horizontal position as shown in FIG. 3. With this arrangement, the person occupying the chair is seated more firmly when the back support is dropped rearwardly than would be the case if the seat were permitted to retain its horizontal or slightly rearwardly inclined position as shown in FIG. 1” (Col. 2, lines 59-68). Similarly, a person seated in Ovre modified with the ability to incline upward rather than remain horizontal would be more firmly seated as Kristensson considers (Col. 2, lines 59-68).
Regarding claim 4, Ovre discloses (FIGS. 1-7, Modified FIG. 3) a lift system for use with a wheeled frame (as illustrated in FIGS. 1, 4-7), said lift system comprising: a support column (Modified FIG. 3); a slider (Modified FIG. 3) slidably mounted on the support column (as illustrated in Modified FIG. 3); a back panel (Modified FIG. 3) attached to the slider (through 106; FIG. 4) for independent linear movement relative to the support column (through 212; FIG. 2); a lift attachment joint (about 220; FIG. 2) attached to said support column and a support member (110; FIG. 2) having a first end (about 224; FIG. 2) connected to the lift attachment joint (through 216 as illustrated in FIG. 2) and a second end (nearest the bottom of 110; FIG. 2) arranged for connection to {the} wheeled frame (through 112; FIG. 1); said lift attachment joint allowing rotation of said support column about said lift attachment joint (as illustrated between FIGS. 4 and 5); and a seat panel (132; FIG. 1) pivotably mounted on the back panel (clarified in Col. 2, lines 14-15); wherein the back panel is adjustable between a first panel position (as illustrated in FIGS. 4 and 5) and a second panel position (as illustrated in FIG. 7) along with the support column, and wherein the seat panel is independently adjustable between a first seat position (as illustrated in FIG. 4) and a second seat position (as illustrated in FIG. 5) relative to the back panel, such that when the back panel is oriented in the first panel position, the seat panel is oriented in the first seat position to support a user in a sitting posture (As is evident in FIG. 4), or the seat panel is oriented in the second seat position to accommodate a user in a standing or walking posture (as is evident in FIG. 5) with controlled weight bearing on the user's lower limbs (through 118; FIG. 1) using the independent back panel adjustment along the support column. Notably, the limitation “allowing” is construed as a limitation “capable of” manifesting. It has been held that the recitation that an element is “capable of” performing a 
However, while Ovre discloses that the seat (132; FIG. 1) can be pivotally connected at the rear thereof to the back panel (through 230 within integral assembly 106) as clarified in Col. 2, lines 14-15: “An aperture 230 is also provided for pivotably mounting the rear portion of seat cushion 132”; Ovre does not explicitly demonstrate or explain the connection between the seat panel 132 and the support column (Modified FIG. 3), and whether or not the seat panel is pivotally mounted on the back panel for independent pivotal movement relative to the support column.
Regardless, Kristensson teaches (FIGS. 1 and 3) a seating assembly for a wheeled frame (As illustrated between FIGS. 1 and 3), wherein a seat panel (24; FIG. 1)) is pivotally mounted at the rear portion thereof (through 26; FIGS. 1 and 3) on the back panel (through 26) for pivotal movement relative to a support column and slider assembly (54/56).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have modified the seat panel articulation of Ovre (as illustrated between FIGS. 1 and 3) with the pivotal connection suggested by Kristensson. Wherein the results would have been predictable, as both Ovre and Kristensson concern at least seating assemblies for individuals wherein the back and the feet portions pivot relative to the seat panel, and further wherein the seat panel is pivotally coupled at the rear thereof to the back panel (Kristensson: as illustrated in FIGS. 1 and 3; Ovre: as contemplated in Col. 2, lines 14-15). Where Kristensson considers it advantageous that “the seat takes a relatively pronounced rearwardly inclined position when the back support 16 is collapsed to an intermediate position, between its raised 
Regarding claim 15, Ovre in view of Kristensson (Ovre: FIGS. 4 and 7) the lift system according to claim 4, wherein the first panel position of the back panel is substantially a vertical position (As illustrated in FIG. 4) and the second panel position of the back panel is substantially a horizontal position (As illustrated in FIG. 7); said lift attachment joint allowing independent rotation of said support column. Notably, the limitation “allowing” is construed as a limitation “capable of” manifesting. It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.
Regarding claim 21, Ovre in view of Kristensson discloses (Ovre: FIGS. 1 and 3) the lift system according to claim 4, further comprising: said lift attachment joint allowing rotation of said support column; and an attachment arm (112; FIG. 1) having a first arm end (nearest 110; FIG. 1) connected to the second end of a support member (lowermost end of 110; FIGS. 1 and 3) and a second arm end connected to the wheel frame (the tubular frame member in connection to 116 in FIG. 1).
Regarding claim 22, Ovre in view of Kristensson discloses (Ovre: FIGS. 1, 3, 4-7, and Modified FIG. 3) the lift system according to claim 1, wherein: said lift attachment joint allowing .
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovre in view of Kristensson in further view of Orndorff (U.S. Pub. No. 2018/0021200).
Regarding claim 3, Ovre discloses (FIGS. 1-7, Modified FIG. 3) a lift system for use with a wheeled frame (as illustrated in FIGS. 1, 4-7), said lift system comprising: a support column (Modified FIG. 3); a slider (Modified FIG. 3) slidably mounted on the support column (as illustrated in Modified FIG. 3); a back panel (Modified FIG. 3) attached to the slider (through 106; FIG. 4) for sliding movement relative to the support column (through 212; FIG. 2); a seat panel (132; FIG. 1) pivotably mounted on the back panel (clarified in Col. 2, lines 14-15); a lift attachment joint (about 220; FIG. 3) attached to the support column along said support column (about 216; FIG. 2), and a lift attachment bracket (110; FIG. 3, of notably bracket shape) having a first end (about 224; FIG. 3) connected to the attachment joint (As illustrated in FIGS. 2 and 3) and a second end (distally opposite of 224 along 110; FIGS. 2-4) arranged for connection to the wheeled frame (as illustrated in FIG. 3 in connection to the tubular frame nearest the bottom 
However, while Ovre discloses that the seat (132; FIG. 1) can be pivotally connected at the rear thereof to the back panel (through 230 within integral assembly 106) as clarified in Col. 2, lines 14-15: “An aperture 230 is also provided for pivotably mounting the rear portion of seat cushion 132”; Ovre does not explicitly demonstrate or explain the connection between the seat panel 132 and the support column (Modified FIG. 3), and whether or not the seat panel is pivotally mounted on the back panel for pivotal movement relative to the support column.
Regardless, Kristensson teaches (FIGS. 1 and 3) a seating assembly for a wheeled frame (As illustrated between FIGS. 1 and 3), wherein a seat panel (24; FIG. 1)) is pivotally mounted at the rear portion thereof (through 26; FIGS. 1 and 3) on the back panel (through 26) for pivotal movement relative to a support column and slider assembly (54/56).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have modified the seat panel articulation of Ovre (as illustrated between FIGS. 1 and 3) with the pivotal connection suggested by Kristensson. Wherein the results would have been predictable, as both Ovre and Kristensson concern at least seating assemblies for 
Further, Ovre does not disclose a lift actuator providing independent linear movement of the slider along the support column thereby allowing users lowered sitting positions close to the floor to elevated sitting positions.
Regardless, Orndorff teaches (FIG. 1; paragraph 0052) that “adjustment apparatus… can be of any type known in the art for extending or retracting a leg or pipe, such as, e.g., a motor or series of apertures with a detent type pin or depress-able button”.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated a motor for a ball and detent system as Orndorff acknowledges for the ball and detent system of Ovre (206; FIG. 4). Wherein Orndorff acknowledges that adjustment mechanisms known to the art of support systems, particularly for pipes can readily use a motor or a ball and detent system (paragraph 0052). Wherein Ovre 
Therefore, it would have been simple substitution to have replaced the ball and detent system of adjustment in Ovre (206; FIG. 4) with a motor as Orndorff has (paragraph 0052); where Orndorff explicitly acknowledges that motors are expediently equivalent with ball and detent systems where the system is particularly for pipe based adjustment systems, and Ovre is expressly a ball and detent system in a pipe configuration (As illustrated through 206 in FIG. 4). Where similarly the results would be predictable in light of the analogous adjustment systems, and being in a pipe configuration in relation to a lift system in both Ovre and Orndorff.
However Ovre still does not disclose a seat actuator providing independent pivotal movement of the seat panel relative to the back panel thereby allowing users change between sitting and standing postures.
Regardless, Orndorff teaches (FIG. 1; paragraph 0052) that “adjustment apparatus… can be of any type known in the art for extending or retracting a leg or pipe, such as, e.g., a motor or series of apertures with a detent type pin or depress-able button”.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated a motor for a ball and detent system as Orndorff acknowledges for the ball and detent system of Ovre (212; FIG. 3). Wherein Orndorff acknowledges that adjustment mechanisms known to the art of support systems, particularly 
Therefore, it would have been simple substitution to have replaced the ball and detent system of adjustment in Ovre (212; FIG. 3) with a motor as Orndorff has (paragraph 0052); where Orndorff explicitly acknowledges that motors are expediently equivalent with ball and detent systems where the system is particularly for pipe based adjustment systems, and Ovre is expressly a ball and detent system in a pipe configuration (As illustrated through 212 in FIG. 3). Where similarly the results would be predictable in light of the analogous adjustment systems, and being in a pipe configuration in relation to a lift system in both Ovre and Orndorff.
Regarding claim 13, Ovre in view of Kristensson discloses (Ovre: FIG. 4) the lift system according to claim 4, further comprising at least one {means} (the ball and detent system of 206 illustrated in FIG. 4) connected to the seat panel (through the pivot nearest the numeral 206; FIG. 4) for facilitating adjustment of the seat panel between the first seat position and the second seat position; a tilt actuator (144; FIG. 1) causing independent rotation of said support column about said lift attachment joint thereby allowing users to tilt back (as illustrated in FIGS. 4 and 5).
However, while Ovre does explicitly disclose a ball and detent system of articulation, Ovre does not explicitly disclose that this means is particularly an actuator by name.

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated a motor for a ball and detent system as Orndorff acknowledges for the ball and detent system of Ovre (206; FIG. 4). Wherein Orndorff acknowledges that adjustment mechanisms known to the art of support systems, particularly for pipes can readily use a motor or a ball and detent system (paragraph 0052). Wherein Ovre explicitly utilizes a ball and detent system (as illustrated through 206 in FIG. 4). Therefore the results would have been predictable as Orndorff acknowledges that ball and detent systems and motors (particularly for pipe based adjustment systems) are readily known to be equivalent; where Ovre uses a ball and detent system particularly in a pipe configuration (As illustrated through 206 in FIG. 4).
Therefore, it would have been simple substitution to have replaced the ball and detent system of adjustment in Ovre (206; FIG. 4) with a motor as Orndorff has (paragraph 0052); where Orndorff explicitly acknowledges that motors are expediently equivalent with ball and detent systems where the system is particularly for pipe based adjustment systems, and Ovre is expressly a ball and detent system in a pipe configuration (As illustrated through 206 in FIG. 4). Where similarly the results would be predictable in light of the analogous adjustment systems, and being in a pipe configuration in relation to a lift system in both Ovre and Orndorff.
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovre in view of Kristensson in further view of Jones et al. (U.S. Pat. No. 3,379,450), hereafter “Jones”.
Regarding claim 8, Ovre in view of Kristensson discloses the lift system according to claim 1; said lift attachment joint having a component (any of elements about 216/220/224; FIG. 2) for rotation allowing said support column to tilt back about said lift attachment joint (As illustrated in FIG. 4 and 5).
However, Ovre does not explicitly disclose further comprising: a pair of arm supports mounted on the back panel, the arm supports adjustable between an extended position substantially perpendicular to the back panel and a folded position substantially parallel to the back panel.
Regardless Jones teaches (FIGS. 1, 5a-6) a lift system (as illustrated in FIGS. 1 and 5a-5e) that comprises a pair of arm supports (136; FIG. 6) mounted on the back panel (through 148; FIG. 6), the arm supports adjustable between an extended position substantially perpendicular to the back panel (as illustrated in FIGS. 1 and 6) and a folded position substantially parallel to the back panel (as illustrated in FIGS. 5d and 5e).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the arm rests of Jones (136 and any constituent bodies required thereof to assume the parallelogram configuration of articulation as illustrated in FIGS. 5a-5e (excluding the back and seat panel which are already present in Ovre)) into Ovre (As illustrated in FIGS. 1, and 4-7). Where it is considered that like Ovre, Jones can achieve a first panel position of the back (vertical as illustrated in FIGS. 1/6 and 5e) and second panel position of the back (horizontal as illustrated in 5d) alongside a seat panel that can achieve a first position (horizontal as illustrated in FIGS. 1 and 6), and a second position (vertical as illustrated in FIG. 5e). Therefore, the operation of the arm rests would continue unimpeded and 
It would have been simple combination to have incorporated the folding arms of Jones (136 and any constituent bodies required thereof to assume the parallelogram configuration of articulation as illustrated in FIGS. 5a-5e (excluding the back and seat panel which are already present in Ovre)) into Ovre (as illustrated in FIGS. 1 and 4-7), wherein the articulated armrests were known to the art through Jones, and further wherein the operation of the armrests in Jones would be identical in Ovre as there is an analogous structure of the seat and back panel that would facilitated the parallelogram manner of operation, wherein the results would have been predictable as both Ovre and Jones are concerned with lift systems that can transition between a sitting, standing and laying position upon a wheeled frame. Where further the incorporation of the articulated arms would advantageously avail an immediate rest of the user’s arms and further prevent or mitigate potential harm to the user in having their arms dangle at the sides of the apparatus or within the lower mechanisms of Ovre when in the sitting position.
Regarding claim 16, Ovre in view of Kristensson discloses the lift system according to claim 1; said lift attachment joint allowing rotation of the support column about said lift attachment joint (about 220/224/216; FIG. 2); said rotation causing the support column to tilt back (as illustrated between FIGS. 4 and 5). Notably, the limitation “allowing” is construed as a limitation “capable of” manifesting. It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.
However, Ovre does not explicitly disclose further comprising at least one pivot arm fixedly attached to the back panel; and at least one bracket having a first bracket end fixedly mounted to the seat panel and a second bracket end rotatably connected to one of the pivot arms for pivotably mounting the seat panel to the back panel.
Regardless, Jones teaches (FIGS. 1, 5a-6) a lift system (as illustrated in FIGS. 1 and 5a-5e) that comprises at least one pivot arm (136; FIG. 6) fixedly attached to the back panel (through the fixed pivot of 148; FIG. 6); and at least one bracket (134; FIG. 6) having a first bracket end fixedly mounted to the seat panel (mounted through the fixed pivot of 142; FIG. 6) and a second bracket end (about 146; FIG. 6) rotatably connected (through 146; FIG. 6) to one of the pivot arms for pivotably mounting the seat panel to the back panel (as illustrated between FIGS. 1/6 and 5a-5e).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the arm rests of Jones (134, 136, 142, 146, and 148 and any constituent bodies required thereof to assume the parallelogram configuration of 
It would have been simple combination to have incorporated the folding arms of Jones (134, 136, 142, 146, and 148 and any constituent bodies required thereof to assume the parallelogram configuration of articulation as illustrated in FIGS. 5a-5e (excluding the back and seat panel which are already present in Ovre)) into Ovre (as illustrated in FIGS. 1 and 4-7), wherein the articulated armrests were known to the art through Jones, and further wherein the operation of the armrests in Jones would be identical in Ovre as there is an analogous structure of the seat and back panel that would facilitated the parallelogram manner of operation, wherein the results would have been predictable as both Ovre and Jones are concerned with lift .
Claims 9, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovre in view of Kristensson in further view of Roberts et al. (U.S. Pat. No. 7,611,203), hereafter “Roberts”.
Regarding claim 9, Ovre in view of Kristensson discloses (Ovre: FIG. 1) the lift system according to claim 1, wherein the back panel has a first panel end (top most edge of 130, FIG. 1) and a second panel end (near the bottom of 130; FIG. 1) for mounting the seat panel (through 106); said lift attachment joint allowing independent rotation about said lift attachment joint thereby allowing a user to tilt back. Notably, the limitation “allowing” is construed as a limitation “capable of” manifesting. It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.  
However, Ovre does not explicitly disclose said lift system further comprising a harness support arm attached to the back panel near the first panel end; and a harness support connected to the harness support arm, the harness support arranged for attachment of a suspension support strap.

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the harness support arm, harness support and support straps of Roberts (84, 86; FIG. 2; 2: 51-60) into the back panel of Ovre (As illustrated in FIG. 1). Where Roberts acknowledges that “In this manner straps are adapted to be employed to provide additional support to a patient on the chair” (2: 51-60), where additional support would be advantageous to an infirm or restless occupant. Where the results would have been predictable as both Ovre and Roberts are concerned with lift systems that are secured on wheeled frames.
It would have been simple modification to have incorporated the harness support arm, harness support and support straps of Roberts (84, 86; FIG. 2; 2: 51-60) into the back panel of Ovre (As illustrated in FIG. 1). Where advantageously the harness would avail the occupant of the system of Ovre further support as Roberts explicitly acknowledges (2:51-60), which would clearly assist in retaining an infirm or restless occupant to the apparatus of Ovre.
Regarding claim 18, Ovre in view of Kristensson discloses (Ovre: FIGS. 1 and 2) the lift system according to claim 1, further comprising a {means for} movably connecting the slider to 
However, Ovre does not explicitly disclose wherein means are particularly a lead screw movably connecting the slider to support column, and a lift actuator connected to the lead screw arranged to move the slider relative to the support column.
Regardless, Roberts teaches (FIGS. 1 and 2) a lift system in connection to a wheeled frame (As illustrated in FIGS. 1 and 2) that comprises a slider (40; FIG. 2), a support column (26; FIG. 1), a lead screw (32; FIGS. 1 and 2), wherein the lead screw movably connects the slider to the support column (as illustrated between FIGS. 1 and 2), and an actuator (34) connected to the lead screw (through 36 and 38 as illustrated in FIG. 1) arranged to move the slider relative to the support column (As illustrated between FIGS. 1 and 2).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the lead screw, motor, and control scheme thereof of Roberts (32, 34; FIGS. 1 and 2) for the ball and detent system of Ovre’s slider and support column (As illustrated in FIGS. 3 and Modified FIG. 3). Wherein Roberts acknowledges that “The control assembly includes an up button. The up button rotates the drive screw in a first direction. In this manner the chair and a patient are lifted at a slow speed. The control assembly includes a down button. The down button rotates the drive screw in a second reverse direction. In this manner the chair and a patient are lowered at a slow speed” (2: 41-50). Where it is considered that both Ovre and Roberts are concerned with linear schemes of articulation, 
Therefore, it would have been simple modification to have incorporated the lead screw, motor, and control scheme thereof in Roberts (32, 34; FIGS. 1 and 2; 2:41-50) for the ball and detent system of Ovre (as illustrated through the slider and support column in FIGS. 3/Modified FIG. 3). Where the modification (or effective substitution) thereof would avail a higher degree of precision for the adjustment of the system in a lead screw based design over a ball and detent system without substantially sacrificing strength, and therefore superior over attempting to increase the resolution of the ball and detent system through additional, smaller holes (and thus a smaller pin) which would weaken the strength and maximum weight the apparatus could bear.
Regarding claim 19, Ovre in view of Kristensson and Roberts discloses (Ovre: FIGS. 1-3) the lift system according to claim 18, further comprising one or more cross members (as illustrated within 106 and 212; FIG. 2) connecting between the slider and the back panel (with 106 and 212 being located between the back panel and the slider as illustrated between FIGS. .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovre in view of Kristensson in further view of itself and Romero et al. (U.S. Pat. No. 6,851,751), hereafter “Romero” with Romero used as a teaching reference.
Regarding claim 17, Ovre in view of Kristensson discloses (Ovre: FIGS. 1, 2, 4, and 5) the lift system according to claim  4, further comprising a mounting bracket (216 and 236; FIG. 2) fixedly attached to the support column (as illustrated in FIG. 2), a support member (110; FIG. 2) having a first support end (about 224; FIG. 2) pivotably connected to the mounting bracket (through 216 as illustrated in FIG. 2) and a second support end (nearest the bottom of 110; FIG. 2) arranged for connection to the wheeled frame (through 112; FIG. 1), and a tilt actuator (144; FIG. 4) having a first actuator end (in connection to 236; FIG. 4) pivotably connected to {a} mounting bracket (through 236; FIGS. 2 and 4) and a second actuator end (the end of 144 nearest the numeral 144 and 142; FIG. 4) connected to the support member (through the bolted means nearest the bottom of 110; FIG. 4), wherein the actuator has an actuator shaft 
However, Ovre does not explicitly disclose wherein the brackets (216 and 236) are explicitly provided a single piece or otherwise integral with each other to form a single, unitary bracket.
Regardless, Ovre discloses the claimed invention except for the brackets being provided in a single, unitary bracket.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the brackets (216 and 236; FIGS. 2 and 4) into a single, unitary bracket, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Where notably, there is a lack of criticality as to the bracket being provided in a single unitary form or multiple brackets that are ultimately rigidly associated or mounted to the support column, applicant’s specification only indicating that the brackets are provided in an assortment of ‘embodiments’, but not that the bracket must be unitary or availing any rationale or discovery of such. Further, the results would have been predictable as Romero teaches (FIGS. 2 and 3) and illustrates a single, unitary bracket that accommodates two pivots therein in relation to a lift system that is situated on a wheeled frame and can achieve both a sitting posture (as illustrated in FIG. 2) and a flat posture between the back panel and the seat panel (As illustrated in FIG. 3) in a manner analogous with Ovre (FIGS. 4 and 6 respectively). Where further it is considered that producing the bracket in a single, unitary construction would simplify construction of the apparatus and reduce manufacturing complexity and costs associated therewith.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovre in view of Kristensson and Orndorff in further view of Jones.
Regarding claim 23, Ovre in view of Kristensson discloses the lift system according to claim 3.
However, Ovre does not explicitly disclose further comprising: a pair of arm supports mounted on the back panel, the arm supports adjustable between an extended position substantially perpendicular to the back panel and a folded position substantially parallel to the back panel.
Regardless Jones teaches (FIGS. 1, 5a-6) a lift system (as illustrated in FIGS. 1 and 5a-5e) that comprises a pair of arm supports (136; FIG. 6) mounted on the back panel (through 148; FIG. 6), the arm supports adjustable between an extended position substantially perpendicular to the back panel (as illustrated in FIGS. 1 and 6) and a folded position substantially parallel to the back panel (as illustrated in FIGS. 5d and 5e).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the arm rests of Jones (136 and any constituent bodies required thereof to assume the parallelogram configuration of articulation as illustrated in FIGS. 5a-5e (excluding the back and seat panel which are already present in Ovre)) into Ovre (As illustrated in FIGS. 1, and 4-7). Where it is considered that like Ovre, Jones can achieve a first panel position of the back (vertical as illustrated in FIGS. 1/6 and 5e) and second panel position of the back (horizontal as illustrated in 5d) alongside a seat panel that can achieve a first position (horizontal as illustrated in FIGS. 1 and 6), and a second position (vertical as illustrated in FIG. 5e). Therefore, the operation of the arm rests would continue unimpeded and 
It would have been simple combination to have incorporated the folding arms of Jones (136 and any constituent bodies required thereof to assume the parallelogram configuration of articulation as illustrated in FIGS. 5a-5e (excluding the back and seat panel which are already present in Ovre)) into Ovre (as illustrated in FIGS. 1 and 4-7), wherein the articulated armrests were known to the art through Jones, and further wherein the operation of the armrests in Jones would be identical in Ovre as there is an analogous structure of the seat and back panel that would facilitated the parallelogram manner of operation, wherein the results would have been predictable as both Ovre and Jones are concerned with lift systems that can transition between a sitting, standing and laying position upon a wheeled frame. Where further the incorporation of the articulated arms would advantageously avail an immediate rest of the user’s arms and further prevent or mitigate potential harm to the user in having their arms dangle at the sides of the apparatus or within the lower mechanisms of Ovre when in the sitting position.
Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovre in view of Kristensson and Orndorff in further view of Roberts.
Regarding claim 24, Ovre in view of Kristensson discloses (Ovre: FIG. 1) the lift system according to claim 3, wherein the back panel (Modified FIG. 3) has a first panel end (top most edge of 130, FIG. 1) and a second panel end (near the bottom of 130; FIG. 1) for mounting the seat panel (through 106).
However, Ovre does not explicitly disclose said lift system further comprising a harness support arm attached to the back panel near the first panel end; and a harness support connected to the harness support arm, the harness support arranged for attachment of a suspension support strap.
Regardless, Roberts teaches (FIGS. 1 and 2) a lift system (as illustrated in FIGS. 1 and 2), that comprises a back panel (48; FIG. 2) with a first panel end (near the top filleted edge of 48 as illustrated in FIG. 2), and further comprises a harness support arm (84) attached to the back panel near the first panel end (as illustrated in FIG. 2); and a harness support (86; FIG. 2) connected to the harness support arm (as illustrated in FIG. 2), the harness support arranged for attachment of a suspension support strap (2: 51-60: “The inverted L-shaped brace has a hook. In this manner straps are adapted to be employed”
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the harness support arm, harness support and support straps of Roberts (84, 86; FIG. 2; 2: 51-60) into the back panel of Ovre (As illustrated in FIG. 1). Where Roberts acknowledges that “In this manner straps are adapted to be employed to provide additional support to a patient on the chair” (2: 51-60), where additional support 
It would have been simple modification to have incorporated the harness support arm, harness support and support straps of Roberts (84, 86; FIG. 2; 2: 51-60) into the back panel of Ovre (As illustrated in FIG. 1). Where advantageously the harness would avail the occupant of the system of Ovre further support as Roberts explicitly acknowledges (2:51-60), which would clearly assist in retaining an infirm or restless occupant to the apparatus of Ovre.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovre in view of Stevenson (U.S. Pat. No. 1962042) and itself.
Regarding claim 25, Ovre discloses (FIGS. 1-7, Modified FIG. 3) a lift system for use with a wheeled frame (as illustrated in FIGS. 1, 4-7), said lift system comprising: a support column (Modified FIG. 3); a slider (Modified FIG. 3) slidably mounted on the support column (as illustrated in Modified FIG. 3); a back panel (Modified FIG. 3) attached to the slider (through 106; FIG. 4) for sliding movement relative to the support column (through 212; FIG. 2; the movement independent of the support column which remains stationary); a seat panel (132; FIG. 1) pivotably mounted on the back panel (clarified in Col. 2, lines 14-15); said support column pivotally connected to the distal end of an attachment support member (102; FIG. 2) via a bracket (220/216/224; FIG. 2) about a pivot point (about 216; FIG. 2); a column tilt actuator (144; FIG. 1) connected to the near end of said attachment support member at one end (through 140; FIG. 1), and to said bracket at the other (near 220/216/224 through 236; FIG. 2), 
However, Ovre does not explicitly disclose wherein said bracket being adjustably attached along one or more points of said column.
Regardless, Ovre discloses the claimed invention except for the bracket being adjustable along one or more points of said column.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the bracket adjustable along one or more points of said column, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954). Where the results would have been predictable as Ovre uses a number of adjustable length features with ball and detent systems. Where further, the inclusion of adjustability thereof would advantageously alter the mechanical advantage of the system to the user’s preferences. 
However, Ovre still does not disclose a tie plate at said attachment support member's near end attached to said wheeled frame.
	Regardless, Stevenson discloses (FIGS. 1 and 4) a tie plate (7; FIG. 4) for a structural attachment support member (as illustrated between FIGS. 1 and 4).
	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the tie plate of Stevenson (7; FIG. 4) into the base of Ovre’s attachment support member (102; FIG. 1). Where the results would have been predictable as Stevenson and Ovre both are concerned with patient lifting/conveyance devices. Where advantageously, it is well known in engineering that a tie plate is used to strengthen 
Response to Arguments
Applicant’s arguments, see Remarks (pages 10-12, regarding claim 4), filed December 6th, 2021, with respect to 102 rejections for claim 4 have been fully considered and are persuasive.  The 102 Rejection and 112b Rejection of claim 4 of May 26th, 2021 has been withdrawn. However, due to applicant’s amendments, several new 112b appear to have arisen as set forth in the pertinent section above.
Applicant's arguments filed December 6th, 2021 have been fully considered but they are not persuasive. Particularly with regard to 102 for claim 1 under Kauffman. Applicant’s amendments to claim 1 do not appear to immediately distinguish the subject matter of claim 1 from Kauffman. Particularly, there is no explicitly definition for what ‘independent’ (pertinent to linear and pivotal/rotational motion) is to mean in applicant’s disclosure in the context of the movements, and the claim itself does not seem to be further clarifying/distinguishing. And that broadly, the movement is able to be facilitated to the actuator/articulating element individually. Which in all instances appears to be present in Kauffman (the linear movement of the slider relative to the support column, where the support column is stationary/unmoviding); and further wherein the back panel can be positioned close to the floor (close also not possessing an explicit definition and no further clarity within the specification, and therefore treated under BRI as one state being closer than another) with such eminently demonstrated between FIGS. 1 and 2 of Kauffman. And there does appear to be a controlled weight on the user’s lower limbs through 38 (FIG. 1).
Furthermore, the limitations “allowing” appear to be asserting a ‘capable of’ limitation. Where ‘allowing’ is understood to be ‘permitting’ an action to be undertaken, or “to give consideration to circumstances or contingencies” or “to make a possibility” (Merriam Webster), which is otherwise a It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138. For similar “allowing” limitations, the same considerations as above are contemplated for the 103 Rejections below.
Therefore, the 102 Rejection under Kauffman is maintained. 
It is respectfully recommended to carefully consider the language applicant is seeking to lay claim to. Examiner understands applicant is attempting to claim the functional/use of the invention. Such sole direction could be problematic as applicant’s claim is directed to an apparatus. And the use of the apparatus is not generally of patentable weight/distinguishment. It is respectfully recommended to amend the claims in a manner that distinguishes the structural elements of applicant’s claims (similar to the tie plate of claim 25 that necessitated further consideration), that cannot be met by the immediate prior art, and would further facilitate the claimed features of applicants invention such as; as an exemplary instance, ‘the wheeled frame comprising a pair of spaced apart legs that are configured to receive the seat panel in a lowered position’ or similar (which would thereby facilitate the obvious functional feature of permitting the height of the back panel to raise and lower, thereby allowing a user between a raised and lowered sitting position, and better distinguish over Ovre and others. Examiner does not express any indication of allowability to the feature, only that such limitation would perhaps better distinguish over the Kauffman/Ovre references rather than functional/use limitations that invoke “allowing” or otherwise “capable of” features.
Similar rationale is considered pertinent to claims 1, 3, and 4 (See Remarks: pages 12-14 regarding 103) with Ovre, Kristensson (and Orndorff). Where Applicant alleges that the invention is effectively a ‘fancy wheelchair, not devices capable of lifting wheelchair users’. th, 2021, pages 4 and 5). In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., the seat panel raising and lowering, and presumptively without rotation; use for gait exercises, posture changes for wheelchair users) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Notably, applicant only claims the seat panel is pivotally connected to the back panel, and that the back panel may be raised or lowered. However, it is considered that in Kauffman (FIG. 1), there is a raised seat portion of the seat that follows the user (a bicycle seat in FIG. 1), and in Ovre, the seat is raising to a higher height as through pivoting upward that it is established at a higher height than a first, horizontal state (between FIGS. 4 and 5). Furthermore, there is some form of weight bearing controlled on the user’s lower limbs through 38 (Kauffman: FIG. 1), and 118 (Ovre: FIG. 1)
Applicant’s arguments with respect to claim(s) 3, 23, and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of 
Therefore, because claims 1, 3, and 4 remain rejected, the matter of the remainder of the dependent claims is considered to be met by the prior art of record (see applicant’s remarks: pages 13 and 14 to all dependent claims. 
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/14/2022